Citation Nr: 1747380	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection, to include on a secondary basis, for Raynaud's syndrome.

4. Entitlement to service connection, to include on a secondary basis, for bilateral upper extremity neuropathy.

5. Entitlement to service connection, to include on a secondary basis, for bilateral lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before a Veterans Law Judge, and this hearing was scheduled for February 2017.  In January 2017 the Veteran requested that his scheduled hearing be canceled due to a favorable workers compensation claim.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. §§ 2.702(d), (e); 20.704(d), (e) (2016).

In this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder.  The issue of entitlement to service connection for an acquired psychiatric disorder on the merits and the issues of entitlement to service connection for Raynaud's syndrome and bilateral upper and lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for an acquired psychiatric disorder was denied in an unappealed July 1993 rating decision. 

2. Evidence submitted since the July 1993 rating decision includes information that was not previously considered by VA and that establishes a fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and therefore creates a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 1993 rating decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2016).

2. New and material evidence has been received since the July 1993 rating decision and the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, in light of the favorable decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

With respect to the reopened claim, the Board has determined that further development of the record is warranted so that matter is addressed in the remand that follows the order section of this decision.



New and Material

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 a) (2016).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for an acquired psychiatric disorder was originally denied in a July 1993 rating decision on the basis that there was no evidence of any chronic acquired psychiatric disorder during active service or within one year thereafter.  Therefore, the RO adjudicated the Veteran's claim on the basis of direct service connection.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2016).  Thus, the decision became final. 

Evidence of record at the time of the July 1993 rating decision included the following: 1976 SSA disability benefits record; VAMC San Francisco medical records from March 1988 to July 1992; medical records from Dr. RS from May 1989 to February 1991; August 1990 medical report from Dr. RG; August 1992 medical report from Dr. GS; August 1992 report from Dr. ST; and a September 1992 medical report from Dr. JK.  

Records added to the claims file since the July 1993 rating decision includes medical records from MGH dated between November 1994 and January 1996 These medical records document a diagnosis of chronic depression and chronic anxiety.  Additionally, in a May 2010 authorization and consent to release information form, the Veteran asserted that his severe depression resulted from being a quadriplegic for over five months due to an acute illness from residuals of Guillain-Barre's syndrome.  The Veteran also stated that he became suicidal during this time.  In a November 2010 notice of disagreement, the Veteran asserted that his acquired psychological disorder, specifically his depression and anxiety, resulted from his service-connected Guillain-Barre's syndrome, and further asserted they were caused by an in-service sexual assault.  In a June 2011 letter the Veteran asserted rape and sexual molestation by Navy officers.  

As noted above, the July 1993 rating decison adjudicated the Veteran's claim on the basis of direct service connection.  Evidence added to the claims file since the July 1993 rating decision, including statements made by the Veteran, asserts service connection on a secondary basis.  Therefore, the evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With regard to the Veteran's reopened service connection claim for an acquired psychiatric disorder, the Board notes that there is sufficient evidence showing a current diagnosis, and the Veteran has indicated that his current diagnosis is secondary to his service connected Guillain-Barre's syndrome.  The Veteran has also asserted that his diagnosed major depression and anxiety disorder is directly related to an in-service sexual assault.  

Under the facts of this particular appeal, the Board finds that a VA examination is necessary. 

With regard to the remaining issues on appeal, the Board notes that the Veteran underwent a VA examination in August 2009.  As to the Veteran's secondary service connection claim for Raynaud's syndrome, the examiner found no objective findings to support a diagnosis of Raynaud's disease or circulation problems.  However, a February 2004 medical record from the University of SA health services shows the Veteran was found to have Raynaud's phenomena.  Additionally, a December 2008 VA medical record noted the Veteran had chronic pain from Raynaud's phenomenon.  Thus, there exists conflicting medical evidence as to whether the Veteran's has a diagnosis of Raynaud's syndrome, medical evidence not considered by the August 2009 VA examiner.  As to the Veteran's secondary service connection claims for upper and lower extremity neuropathy, the examiner simply diagnosed the Veteran with peripheral neuropathy secondary to HIV.  The Board notes that Guillain-Barre syndrome also damages the peripheral nervous system.  However, the examiner did not provide a medical opinion as to whether the Veteran's service-connected that Guillain-Barre syndrome aggravated his upper or lower extremity peripheral neuropathy.  Moreover, the August 2009 VA examiner provided no medical opinion or supporting rationale with regard to any service connection claim.  

A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Accordingly, the Board finds that VA examinations are necessary to properly adjudicate the Veteran's service connection claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include chronic major depression and anxiety disorder.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis and provide a diagnosis for any acquired psychiatric disorder.

(b) With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability is related to any incident of the Veteran's active service, including the claimed sexual assault.

(c) With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused or aggravated by the Veteran's service-connected disabilities.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any diagnosed Raynaud's syndrome.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  

The examiner should provide the following opinions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed Raynaud's syndrome is etiologically related to service?

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed Raynaud's syndrome was caused or aggravated by the Veteran's Gillian-Barre syndrome?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any diagnosed upper and lower extremity neuropathy.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  

The examiner should provide the following opinions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed upper and lower extremity neuropathy is etiologically related to service?

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed upper and lower extremity neuropathy was caused or aggravated by the Veteran's Guillain-Barre syndrome?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


